Attorney for Appellant

Robert M. Baker III
Johnson, Smith, Pence, & Heath LLP
Indianapolis, IN



Attorneys for Appellee

Edward L. Murphy, Jr.
Stefanie R. Crawford
Miller, Carson, Boxberger & Murphy LLP
Fort Wayne, IN



      IN THE
      INDIANA SUPREME COURT


INDIANA HIGH SCHOOL ATHLETIC ASSOCIATION, INC.,
      Appellant (Defendant below),

      v.

JESSAH MARTIN
      Appellee (Plaintiff below).



)
)     Supreme Court No.
)     02S05-0106-CV-311
)
)     Court of Appeals No.
)     02A05-0005-CV-178
)
)
)



      APPEAL FROM THE  ALLEN COUNTY SUPERIOR COURT
      The Honorable Nancy Eshcoff Boyer, Special Judge
      Cause No.  02D01-9911-CP-1980




                           ON PETITION TO TRANSFER




                               April 10, 2002
SULLIVAN, Justice.

      This appeal arises from  the  issuance  of  a  preliminary  injunction
against the Indiana High School Athletic Association (“IHSAA”) and in  favor
of Jessah  Martin  (“Martin”).   For  more  background,  see  our  companion
decision, Indiana High School Athletic Ass’n, Inc.  v.  Martin,  No.  02S03-
0106-CV-312 (Ind. April 10, 2002), also decided today.


      On February 8, 2000, Martin filed a  Verified  Motion  for  Attorney’s
Fees in an attempt to recover fees incurred in connection with  her  earlier
Contempt Petition.[1]   On  February  25,  2000,  Martin  filed  a  Verified
Supplemental Motion for Attorney’s Fees,  further  requesting  an  award  of
fees she incurred in connection with her original fee petition.   The  trial
court conducted a hearing on the fee petitions on March 3, 2000,  announcing
a judgment for fees incurred in connection with  the  contempt  petition  on
March 3, 2000.


      The Court of Appeals affirmed the judgment of  the  trial  court  with
Judge Vaidik dissenting.  See Indiana High School Athletic  Ass’n,  Inc.  v.
Martin, 741 N.E.2d 775 (Ind. Ct. App. 2000), transf. granted, 753 N.E.2d 18
(Ind. 2001)(table).


      In their submissions to  this  court,  both  parties  assume  Martin’s
entitlement to attorney fees to be conditioned on the validity of the  trial
court’s contempt finding.  Because we hold that the  trial  court  erred  in
holding the IHSAA in contempt in  the  companion  case  decided  today,  the
trial court erred in awarding Martin attorney fees.

      Having granted transfer pursuant to Indiana Appellate  Procedure  Rule
58 (A), thereby vacating the  opinion  of  the  Court  of  Appeals,  we  now
reverse and vacate the trial court's order awarding Martin attorney fees.

SHEPARD, C.J., and DICKSON, BOEHM, and RUCKER, JJ., concur.
-----------------------
      [1] On January 21, 2000, the trial court found IHSAA  in  contempt  of
court and assessed a $500.00 per day fee.